DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/14/2022 has been entered.  Claims 1 and 5 have been amended.  Claims 2-4 have been cancelled.  No claims have been added.  Claims 1 and 5-6 are still pending in this application, with claim 1 being independent.
The objections to the Drawings have been withdrawn in view of the amendment.
The objections to Claims 1 and 6 have been withdrawn in view of the amendment.

Drawings
The drawings were received on 3/14/2022.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the limitation “the second rotatable is disposed…” in lines 26-27 of the claim.  Since it is readily apparent that this is referring to the previously defined “second rotatable structure”, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the second rotatable structure is disposed…-- to correct the typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and the side cap is able to be drawn in a mold-drawing direction of the side cap to be detached from the opening, and then be detached outwardly from the inner surface of the side cap” in lines 17-19 of the claim renders the claim indefinite since it is unclear how the side cap can be detached from an opening which forms part of the side cap, let alone how the side cap can then subsequently be detached from its own inner surface, rendering the scope of the claim unascertainable.
In this case, Claim 1 recites in lines 13-15 of the claim that “two outer peripheral walls extend from the side cap, and an opening is between the two outer peripheral sidewalls”. In other words, Claim 1 recites that the opening is formed between the two outer peripheral sidewalls of the side cap and is therefore part of the side cap. Thus, it is unclear how the side cap can ever be detached from its opening as recited in Claim 1 without destroying the structural integrity of the side cap itself.
Similarly, Claim 1 recites in lines 15-16 of the claim that “an engaging structure protrudes from an inner surface of the side cap corresponding to the opening”. In other words, Claim 1 recites that the inner surface is an integral part of the side cap’s structure, and therefore it is unclear how the side cap can be separated from its inner surface as recited by Claim 1 without completely destroying the side cap itself. Therefore, it is unclear exactly when direct infringement of Claim 1 occurs.
For the purpose of examination, the Examiner has broadly interpreted the limitation as attempting to claim that the side cap is capable of being detached from the rotatable ring body at the opening and then detached outwardly from the rotatable ring body at the inner surface of the side cap, and so the Examiner respectfully suggests amending it to be -- and the side cap is able to be drawn in a mold-drawing direction of the side cap to be detached from the rotatable ring body at the opening, and then be detached outwardly from the rotatable ring body at the inner surface of the side cap-- or similar language to more clearly specify exactly what specific structure both the opening and the inner surface of the side cap are being separated from.

Claims 5-6 are rejected due to their dependence on indefinite Claim 1.

Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim is allowable over the Prior Art because it has been amended to recite “wherein the second rotatable structure is disposed on the inner surface of the side cap and adjacent to the engaging structure” (emphasis added).
Although hole-less rotatable lamp sockets are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, before the effective filing of the claimed invention, all the features of Applicant’s invention, in particular the above limitation in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 5-6 depend on Claim 1.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875